Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is a combination of Ferguson (US 2008/0172779) in view of Dodd (USPN 8,961,733) and further in view of Franco et al. (hereinafter “Franco”) (USPN 8,978,165).  The amendment overcomes the applicability of Franco as a teaching reference, because the Franco removable covering would not be reasonably deemed to be located between mating ones of immediately adjacent sides of the at least three-sided profile of the tiles, as is now required by claim 1 (i.e. the Franco covering, when added to the Ferguson helmet, would only cover the outermost surface of the tiles, rather than extend between the tiles, in the operative form).  Accordingly, the claims are allowable over the prior art of record.  Additionally, for purposes of explanation of interpretation, Examiner notes that (in light of Applicant’s Remarks filed July 20, 2022) the term “the other material” (recited in claims 25-27) should be interpreted as referencing the material that is first positively recited as “another material” in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732